                            Case 3:20-cv-02353-JD Document 76 Filed 04/27/21 Page 1 of 4



                    1   COOLEY LLP
                        PATRICK E. GIBBS (183174) (pgibbs@cooley.com)
                    2   JESSICA VALENZUELA SANTAMARIA (220934)
                        (jvs@cooley.com)
                    3   TIJANA M. BRIEN (286590) (tbrien@cooley.com)
                        ADDISON M. LITTON (305374) (alitton@cooley.com)
                    4   JENNA C. BAILEY (319302) (jbailey@cooley.com)
                        3175 Hanover Street
                    5   Palo Alto, California 94304-1130
                        Telephone:     +1 650 843 5000
                    6   Facsimile:     +1 650 849 7400
                    7   CRAIG E. TENBROECK (287848) (ctenbroeck@cooley.com)
                        4401 Eastgate Mall
                    8   San Diego, California 92121
                        Telephone:    +1 858 550 6000
                    9   Facsimile:    +1 858 550 6420
                   10   Attorneys for Defendants
                        Zoom Video Communications, Inc., Eric S. Yuan,
                   11   Kelly Steckelberg
                   12
                                                    UNITED STATES DISTRICT COURT
                   13
                                                 NORTHERN DISTRICT OF CALIFORNIA
                   14

                   15
                        In re ZOOM SECURITIES LITIGATION                    Case No.: 3:20-cv-02353-JD
                   16
                        ____________________________________                JOINT STIPULATION AND
                   17   __                                                  [PROPOSED] ORDER SETTING
                                                                            SCHEDULE FOR DEFENDANTS’
                   18   This Document Relates To:                           RESPONSE TO THE AMENDED
                        ALL ACTIONS.                                        CONSOLIDATED COMPLAINT
                   19

                   20

                   21

                   22          Defendants Zoom Video Communications, Inc. (“Zoom”), Eric S. Yuan, and Kelly

                   23   Steckelberg (together, “Defendants”), and Lead Plaintiff, Adam M. Butt (“Lead Plaintiff”)

                   24   (collectively, the “Parties), by and through their undersigned counsel of record, respectfully

                   25   request that the court enter an order as set forth below.

                   26          WHEREAS, on November 4, 2020, the Court appointed Mr. Butt as Lead Plaintiff and

                   27   Robbins Geller Rudman & Dowd LLP as Lead Counsel. ECF No. 56.

                   28          WHEREAS, on November 18, 2020, the Zoom Investor Group filed a motion seeking
COOLEY LLP
ATTORNEYS AT LAW                                                          JOINT STIPULATION RE: DEFENDANTS’
   PALO ALTO                                                              RESPONSE TO THE AMENDED CONSOLIDATED
                                                                          COMPLAINT, CASE NO. 3:20-CV-02353-JD
                              Case 3:20-cv-02353-JD Document 76 Filed 04/27/21 Page 2 of 4



                    1   leave to file a motion for reconsideration of the Court’s Order appointing Lead Plaintiff. ECF
                    2   No. 58.
                    3             WHEREAS, on November 24, 2020, the Court approved the Parties’ Joint Stipulation
                    4   setting a schedule for filing a new consolidated complaint and responding thereto. ECF No.
                    5   59.
                    6             WHEREAS, pursuant to this schedule, Lead Plaintiff filed an Amended Consolidated
                    7   Complaint (“Amended Consolidated Complaint”) on December 23, 2020. ECF No. 63.
                    8             WHEREAS, on January 5, 2021, the Court granted the Zoom Investor Group leave to
                    9   file a Motion for Reconsideration of the Lead Plaintiff appointment, which was then fully
                   10   briefed by the Lead Plaintiff and Zoom Investor Group. ECF Nos. 64, 70.
                   11             WHEREAS, on January 22, 2021, the Court vacated the Defendants’ deadline to
                   12   respond to the Amended Consolidated Complaint pending further orders on the Zoom Investor
                   13   Group’s Motion for Reconsideration. ECF No. 69.
                   14             WHEREAS, on April 12, 2021, the Court denied the Zoom Investor Group’s Motion
                   15   for Reconsideration, upholding its previous order appointing Lead Plaintiff and Lead Counsel,
                   16   and ordered the Parties to jointly propose a new schedule for Defendants to respond to the
                   17   Amended Consolidated Complaint. ECF No. 74.
                   18             ACCORDINGLY, IT IS STIPULATED, by and between the undersigned counsel for
                   19   the Parties, who respectfully request that the Court enter an order providing, that:
                   20            Defendants’ deadline to file a response to the Amended Consolidated Complaint is May
                   21             20, 2021.
                   22            If Defendants move to dismiss the Amended Consolidated Complaint, Lead Plaintiff’s
                   23             deadline to file an opposition to the motion will be July 9, 2021.
                   24            Defendants’ deadline to file a reply in support of any motion to dismiss will be August
                   25             9, 2021.
                   26   DATED this 26th day of April 2021.
                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                 JOINT STIPULATION RE: DEFENDANTS’
   PALO ALTO                                                          2     RESPONSE TO THE AMENDED CONSOLIDATED
                                                                                  COMPLAINT, CASE NO. 3:20-CV-02353-JD
                           Case 3:20-cv-02353-JD Document 76 Filed 04/27/21 Page 3 of 4



                    1   Dated: April 26, 2021                    COOLEY LLP
                    2

                    3                                            By: /s/ Patrick E. Gibbs
                                                                     Patrick E. Gibbs
                    4
                                                                 Attorneys for Defendants
                    5                                            Zoom Video Communications, Inc., Eric S.
                                                                 Yuan, Kelly Steckelberg
                    6

                    7
                                                                 ROBBINS GELLER RUDMAN &
                    8   Dated: April 26, 2021                    DOWD LLP
                    9

                   10

                   11                                            By: /s/ John H. George
                                                                     John H. George
                   12                                           _________________________________
                                                                 Lead Counsel for Lead Plaintiff
                   13

                   14
                                                               ***
                   15

                   16                                      ORDER
                   17   IT IS SO ORDERED.

                   18           April 27, 2021
                        DATED: _________________________       ____________________________________
                                                                 THE HONORABLE JAMES DONATO
                   19                                            UNITED STATES DISTRICT JUDGE
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                      JOINT STIPULATION RE: DEFENDANTS’
   PALO ALTO                                               3     RESPONSE TO THE AMENDED CONSOLIDATED
                                                                       COMPLAINT, CASE NO. 3:20-CV-02353-JD
                            Case 3:20-cv-02353-JD Document 76 Filed 04/27/21 Page 4 of 4



                    1                               Certificate Pursuant to Local Rule 5-1(i)(3)
                    2               I, Patrick E. Gibbs, am the ECF User whose identification and password are being used

                    3   to file the JOINT STIPULATION AND [PROPOSED] ORDER SETTING SCHEDULE FOR

                    4   DEFENDANTS’ RESPONSE TO THE AMENDED CONSOLIDATED COMPLAINT. In

                    5   compliance with Local Rule 5-1(i)(3), I hereby attest that John H. George has concurred in this

                    6   filing.

                    7   DATED: April 26, 2021
                    8                                                         /s/ Patrick E. Gibbs
                                                                             PATRICK E. GIBBS
                        249375329
                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                 JOINT STIPULATION RE: DEFENDANTS’
   PALO ALTO                                                          4     RESPONSE TO THE AMENDED CONSOLIDATED
                                                                                  COMPLAINT, CASE NO. 3:20-CV-02353-JD
